Citation Nr: 0430909	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  00-16 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for right ankle, a 
right hip, and low back disorders, as secondary to service-
connected residuals of a right knee injury, status post 
operative repair, anterior cruciate ligament tear.

2.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected residuals of a right knee 
injury, status post operative repair, anterior cruciate 
ligament tear.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from October 1993 to 
October 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office in Oakland, California 
(RO).  The RO denied entitlement to service connection for 
right ankle, right hip, and low back disabilities on both a 
direct and secondary basis, and granted entitlement to 
service connection for residuals of a right knee injury, 
status post operative repair, anterior cruciate ligament 
tear, for which a noncompensable disability rating was 
assigned effective as of October 4, 1997.  On appeal, the 
veteran has limited the service connection claim to a 
secondary basis.  See Statement from the veteran, dated July 
27, 2001.  He said that he is not claiming that these 
disabilities were incurred during service, but rather that 
they were adjunct to his service-connected right knee 
disorder.

By rating action dated in April 2004, the RO determined that 
the veteran's service-connected residuals of a right knee 
injury, status post operative repair, anterior cruciate 
ligament tear, warranted a 10 percent disability rating 
effective as of October 4, 1997, with a temporary 100 percent 
rating from April 22, 2002 under 38 C.F.R. § 4.30, and then a 
10 percent disability rating effective as of June 1, 2002.

The claim for service connection for right ankle, right hip, 
and low back disabilities, as secondary to the service-
connected right knee disorder, is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Impairment of the right knee is manifested by moderate 
instability.  

2.  Impairment of the right knee is manifested by 
periarticular pathology productive of painful motion.



CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation of 20 percent, but 
no more, for impairment of the right knee, based upon 
instability, have been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Code 5257 (2004).

2.  The criteria for an initial, separate 10 percent 
evaluation, but no more, for impairment of the right knee, 
based upon painful motion, have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 
106-475, 114 Stat. 2096 (2000) introduced several fundamental 
changes into the VA adjudication process.  It eliminated the 
requirement under the old 38 U.S.C.A. § 5107(a) (West 1991) 
that a claimant must present a well-grounded claim before the 
duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in April 2004.  The veteran was 
told of the requirements to establish a successful claim, 
advised of him and VA's respective duties, and asked to 
submit information and/or evidence in his possession 
pertaining to the claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Although the VCAA notice letter was sent after the April 1999 
rating decision, any defect with respect to its timing was 
harmless error because the veteran did not produce any 
additional information or evidence with regard to the issue 
before the Board upon receiving the content-complying notice 
in April 2004.  This provides a sound basis for concluding 
that the disposition of his claim would not have been 
different had he received pre-AOJ adjudicatory notice.  See 
38 U.S.C.A § 7261; Conway v. Principi, 353 F.3d 1369, 1374-75 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's service medical records and post-service 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  Here, the veteran was afforded several VA 
medical examinations, the most recent in February 2004.  
Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.


Higher rating for right knee

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for the 
right knee disability.  This matter therefore is to be 
distinguished from one in which a claim for an increased 
rating of a disability has been filed after a grant of 
service connection.  The Court has observed that in the 
latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee, as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2004). 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2004).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260 (2004). 

Under Diagnostic Code 5261, knee extension limited to 
5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 
30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 
45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2004).

Under 38 C.F.R. § 4.59 (2004), it states that the intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

In evaluating a service-connected disability involving a 
joint, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Diagnostic codes pertaining to range of motion do 
not subsume 38 C.F.R. § 4.40 and § 4.45, and the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.  Id.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  
38 C.F.R. § 4.40 (2004).  As regards the joints, factors to 
be evaluated include more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement.  38 C.F.R. § 4.45(f) (2004).  A part which becomes 
painful on use must be regarded as seriously disabled.  Id.; 
see also DeLuca.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

By rating action dated in April 1999, the RO granted the 
veteran's claim of entitlement to service connection 
residuals of a right knee injury, status post operative 
repair, anterior cruciate ligament tear and assigned a 
noncompensable disability rating effective as of October 4, 
1997.  In making this determination, the RO considered the VA 
examination report dated in March 1998 wherein the veteran 
had reported right knee pain with moderate distance walking.  
Physical examination revealed extension of the knee to 0 
degrees without pain and flexion to 140 degrees with mild to 
moderate pain.  The medial and collateral ligaments and 
anterior and posterior cruciate ligaments showed no 
instability.  Drawer sign was negative and there was no 
evidence of laxity on McMurray's test.  No muscle weakness 
was noted and the right leg demonstrated no swelling or 
atrophy.  The veteran denied missing any time from work.

On VA examination in April 1998, the veteran reported right 
knee pain, worse with cold weather and jumping.  He denied 
any locking, but said that the knee would occasionally give 
out if he was jumping off a cement wall.  The examiner noted 
good patellar tracking and full range of motion from 0 to 140 
degrees.  Anterior drawer, posterior drawer, pivot shift, and 
McMurray's tests were all negative, with no evidence of 
laxity.  There was slight medial joint line tenderness and 
slight pain to valgus stress noted.  There was no effusion or 
evidence of infection.

A VA treatment record dated in October 1998 showed that the 
veteran complained of pain and swelling of the right knee 
toward the end of his shift.  He worked on his feet for 10 
hours a day carrying heavy loads.  X-rays revealed no 
arthritic changes.  In March 1999, the veteran complained of 
right knee pain after falling down the stairs.  

A VA examination report dated in September 2000 shows that 
the veteran reported considerable pain which was worse with 
activity and weather changes.  Physical examination revealed 
some tenderness in both the medial and lateral aspects of the 
joint space on the right.  Medial and collateral ligaments 
were negative, bilaterally.  Anterior cruciate ligament had 
slight to moderate laxity to the right.  Posterior cruciate 
ligament was negative.  The patella was mobile and midline, 
although mobility was decreased right as compared to the 
left.  Compression and apprehension distraction test and 
McMurray test were negative.  Flexion was to 145 degrees and 
extension was full.  X-rays taken in November 1999 showed a 
radiographically normal knee, although soft tissue injury 
could not be excluded.  The diagnosis was status post 
apparent anterior cruciate ligament repair on the right; and 
some slight to medium anterior cruciate ligament laxity, 
currently.  A magnetic resonance imaging (MRI) evaluation was 
suggested.

A letter received from the veteran's employer dated in 
December 2000 shows that he had to occasionally miss his 
shift as a result of chronic knee pain.

A VA MRI evaluation report dated in April 2001 shows an 
impression of Baker's cyst formation; cruciate ligaments 
appear intact; menisci appear intact; thinning of the 
articular cartilage of the lateral knee joint and edema of 
the articular cartilage of the medial joint.

A VA examination report dated in March 2002 shows that the 
veteran reported that his right knee would hurt constantly, 
but was stable, and would swell when aggravated.  He also 
reported a Bakers cyst on the back of the right knee.  The 
veteran was employed.  Palpation revealed no effusion or 
bulges, but there was tenderness along the right medial joint 
line.  Anterior cruciate ligament, posterior cruciate 
ligament, lateral collateral ligament, and medial collateral 
ligament were all intact without laxity.  Neurovascular was 
intact, but there was palpable crepitus with passive range of 
motion.  Range of motion of the right knee hyperextended to 
zero degrees and flexed to 130 degrees.  Knee and ankle 
reflexes were 2+.  The diagnosis was no apparent injury to 
the anterior cruciate ligament per MRI of March 2001; and 
Baker's cyst in the right knee.

VA hospital treatment records dated in from 2002 to 2003 show 
that the veteran underwent right knee arthroscopy for a 
medial meniscus tear.

A VA examination report dated in February 2004 shows that the 
veteran reported constant pain of the right knee, described 
as ranging from 5 to 8 on a scale of one to 10.  He added 
that he would have intermittent sharp pains accompanied by a 
feeling that the knee would collapse or give way.  He added 
that there was pinching and pressure on either side of the 
patella.  He denied swelling or redness, but reported 
crepitus and giving way.  He described that the knee would 
give way approximately 6 times per week and that this had 
resulted in two falls.  He was still employed, but on a part-
time basis.  Physical examination revealed tibial tuberosity, 
medial and lateral condyles of the tibia and medial lateral 
epicondyles of the femur and patella all in anatomical 
alignment without deformity.  There was some mild pre-
patellar swelling, but no genu varum or genu valgum noted.  
Palpation revealed no effusion.  Anterior cruciate ligament 
(ACL), lateral collateral ligament (LCL), and medial 
collateral ligament (MCL) were intact without laxity.  
Posterior cruciate ligament (PCL) showed mild laxity on the 
right.  Neurovascular was intact.  There was very mild 
crepitus with flexion and extension.  Range of motion showed 
5 degrees of extension and 110 of flexion, with pain.  
Patellar grind and McMurrays tests were positive.  The 
veteran was able to walk on his toes only, but could not bear 
weight on the right heel.  His gait was altered in the sense 
that he would rotate his right foot externally with walking 
and that he would walk on the lateral aspect of the right 
foot.  There was abnormal shoe wear on that surface.  The 
diagnosis, in pertinent part, was right popliteal Baker's 
cyst; status post right anterior cruciate ligament repair per 
service medical records; and status post right arthroscopy.  
The examiner added that functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
amounted to 30 percent.

In April 2004, the RO awarded a 10 percent rating for the 
veteran's right knee disability under Diagnostic Code 5257, 
effective from October 1997.  He was also awarded a temporary 
total disability rating from April 23 to May 31, 2002.

The veteran's statements describing the symptoms associated 
with his right knee disability are considered to be competent 
evidence. Espiritu v. Derwinski, 2 Vet.App. at 492.   
However, these statements must be viewed in conjunction with 
the objective medical evidence of record.

After reviewing the current clinical findings in conjunction 
with the veteran's symptoms, it is the Board's judgment that 
the degree of impairment resulting from the right knee 
disability more nearly approximates the criteria for moderate 
impairment under Diagnostic Code 5257, based upon 
instability.  Upon VA examination in September 2000, the 
veteran had slight to medium anterior cruciate ligament 
laxity.  Accordingly, a 20 evaluation for the right knee is 
warranted pursuant to Diagnostic Code 5257.  See 38 C.F.R. 
§§ 3.102, 4.7.

However, this same evidence does not demonstrate that a 
rating in excess of 20 percent for the right knee is in order 
under Diagnostic Code 5257.  There have been no findings of 
severe subluxation or instability of the knee.  Again, only 
slight to medium anterior cruciate ligament laxity was noted 
in September 2000, and on recent examination in February 
2004, the ACL, LCL, and MCL were intact without laxity, and 
the PCL showed only mild laxity.  

Diagnostic Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply to this part of the veteran's claim.  
Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code).  
Therefore, the Board has not considered DeLuca in determining 
whether an evaluation in excess of 20 percent, based upon 
instability, is warranted.

Accordingly, no more than a 20 percent evaluation is 
warranted based upon instability of the right knee under 
Diagnostic Code 5257.  To this extent, the preponderance of 
the evidence is against his claim for an initial evaluation 
in excess of 20 percent for the right knee based upon 
instability, and there is no doubt to be resolved.  Gilbert, 
1 Vet. App. at 55.

However, the Board also finds that the evidence supports a 
grant of a separate 10 percent evaluation for limitation of 
motion of the right knee productive of painful motion with 
periarticular pathology, as demonstrated on MRI in April 
2001.  

Limitation of motion and instability of the knee are two, 
separate disabilities.  A veteran can be rated separately 
under limitation of motion of the knee and instability.  See 
VAOGCPREC 23-97 (July 1, 1997) (when a claimant has arthritis 
and is rated under instability of the knee, those two 
disabilities may be rated separately under 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic Code 
5257); see also VAOPGCPREC 9-98 (August 14, 1998).  On VA 
examination in February 2004, the veteran had range of motion 
of the right knee from 5 degrees of extension to 110 degrees 
of flexion with pain, and the examiner noted that "Deluca 
factors equal 30%."  The above-described clinical findings 
establish that the veteran has painful motion in the right 
knee with periarticular pathology, which warrants a separate 
10 percent evaluation for the right knee.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).

The veteran's range of motion during the appeal has been as 
follows: 0 to 140 degrees of flexion in March and April 1998, 
0 to 145 degrees of flexion in September 2000, 0 to 
130 degrees of flexion in March 2002, and 5 to 110 degrees of 
flexion in February 2004.  Thus, the veteran has essentially 
full extension (only one time was his extension reported as 
worse than 0 degrees) and limitation of flexion which comes 
no where near what is necessary for a compensable rating.  
See 38 C.F.R. § 4.71, Plate II.  The preponderance of the 
evidence is against a finding that the veteran's right knee 
warrants a compensable evaluation for limitation of extension 
under Diagnostic Code 5261, or a compensable evaluation for 
limitation of flexion under Diagnostic Codes 5260, and 
therefore the veteran's service-connected impairment of the 
right knee warrants no more than a single, separately 
assigned 10 percent evaluation based upon painful motion.  
See DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  The General Counsel held that 
separate ratings under Code 5260 (leg, limitation of flexion) 
and Code 5261 (leg, limitation of extension) may be assigned 
for disability of the same joint.  See VAOPGCPREC 9-2004.  
However, to assign separate compensable ratings solely based 
on painful motion under two separate diagnostic codes (i.e., 
Diagnostic Codes 5260 and 5261) would be in violation of the 
rule of pyramiding.  See 38 C.F.R. § 4.14.  

The Board has also considered whether there are any alternate 
Diagnostic Code provisions under which the veteran would be 
entitled to a higher disability evaluation.  As the medical 
evidence contains no confirmed diagnoses of ankylosis of the 
knee; dislocated semilunar cartilage; or malunion or nonunion 
of the tibia or fibula, Diagnostic Codes 5256, 5258, and 5262 
are not for application.  

Finally, the Board finds no basis upon which to predicate 
assignment of "staged" ratings pursuant to Fenderson, supra 
for impairment of the right knee based upon instability or 
limitation of motion.


ORDER

Entitlement to an initial 20 percent disability rating for 
service-connected residuals of a right knee injury, status 
post operative repair, anterior cruciate ligament tear, based 
upon instability, is granted, subject to the applicable 
criteria governing the payment of monetary benefits. 

Entitlement to an initial, separate 10 percent evaluation for 
service-connected residuals of a right knee injury, status 
post operative repair, anterior cruciate ligament tear, based 
upon painful motion, is granted, subject to the controlling 
regulations applicable to the payment of monetary benefits.




REMAND

Service connection for right ankle, a right hip, and low back 
disorders, 
on a secondary basis

A remand is required for compliance with VA's duty to assist.  
This is necessary to ensure that there is a complete record 
upon which to decide the veteran's claim so that he is 
afforded every possible consideration.

Upon VA examination in February 2004, the examiner diagnosed 
the veteran as having lumbago and arthralgia of the right hip 
and right ankle which were more likely than not related to 
altered biomechanics of gait associated with his service-
connected right knee disorder.  However, pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. West, 
13 Vet. App. 282, 285 (1999).  The examiner stated that there 
was no evidence of any arthritis or damage to the joints and 
that the veteran's pain was more muscular and more of a 
myalgia-type pain.

On remand, the veteran's claims folder should be returned the 
February 2004 VA examiner to obtain an addendum to the 
examination report clarifying whether or not the veteran 
actually suffers from current right ankle, right hip, and low 
back disabilities associated with his service-connected right 
knee disability.  If the February 2004 VA examiner is no 
longer available, the veteran should be scheduled for re-
examination.  

Accordingly, the case is REMANDED for the following 
development: 

1.  Forward the claims folder to the 
examiner who conducted the February 2004 
VA examination.  The examiner must provide 
an addendum to the report which clarifies 
the diagnosis of any current right ankle, 
right hip, and low back disabilities found 
the be present.  The examiner should state 
whether there is any underlying malady or 
condition responsible for the veteran's 
right ankle, right hip, and low back pain.  
A complete rationale should be provided 
for all opinions expressed.  The examiner 
must review the claims folder and a copy 
of this remand, and the examiner should 
acknowledge such a review.  

If the examiner finds that an examination 
is necessary, or if the examiner who 
conducted the examination in February 2004 
is not available, then the veteran must be 
scheduled for another examination.  All 
indicated testing should be completed.  
The claims folder and a copy of this 
Remand should be made available to the 
examiner for review and the examiner is 
requested to indicate in the examination 
report that it was reviewed.  

The examiner is requested to provide an 
opinion as to the diagnosis and etiology 
of any right ankle, right hip, and low 
back disorders found to be present.  The 
examiner should state whether there is any 
underlying malady or condition responsible 
for the veteran's right ankle, right hip, 
and low back pain.  The examiner should 
also state whether it is at least as 
likely as not that any currently diagnosed 
right ankle, right hip, or low back 
disorder was caused or aggravated by the 
veteran's service-connected right knee 
disorder.  A complete rationale should be 
provided for all opinions expressed.  

2.  Then, readjudicate the claim on appeal, 
with application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision remains 
adverse to the veteran, furnish him and his 
representative a supplemental statement of 
the case and afford a reasonable period of 
time within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999). No inference should be 
drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.




	                        
____________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



